HLD-002                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 21-3102
                                       ___________

                                 In re: GEORGE X,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                          (Related to Civ. No. 1-21-cv-00499)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  November 23, 2021

     Before: CHAGARES1, Chief Judge, PORTER and FUENTES, Circuit Judges

                           (Opinion filed: December 21, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       In November 2021, pro se petitioner George X filed a mandamus petition

requesting that we direct the United States District Court for the District of Delaware to

order service of process under 28 U.S.C. § 1915(d). However, after he filed his


1
  Honorable Michael A. Chagares, United States Circuit Judge for the Third Circuit,
assumed Chief Judge status on December 4, 2021.
*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
mandamus petition, the District Court entered an opinion and order dismissing his

complaint under § 1915(e)(2)(B). In light of the District Court’s action, this mandamus

petition no longer presents a live controversy. Therefore, we will dismiss it as moot. See

Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If

developments occur during the course of adjudication that eliminate a plaintiff's personal

stake in the outcome of a suit or prevent a court from being able to grant the requested

relief, the case must be dismissed as moot.”).2




2
 The petitioner’s motion to amend the caption to refer to him as ‘George X’ is granted,
and the Clerk is directed to amend the caption.
                                             2